Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        19-AUG-2020
                                                        11:49 AM




                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                            RSM, INC.,
                  Respondent/Plaintiff-Appellee,

                               vs.

            WILLIAM MIDDLETON and TATIANA MIDDLETON,
               Petitioners/Defendants-Appellants.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CIV. NO. 3RC 17-1-000320)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Ashford, in place of Pollack, J., recused)

         Petitioners/Defendants-Appellants William Middleton
and Tatiana Middleton’s application for writ of certiorari filed
on June 19, 2020, is hereby rejected.
         DATED:   Honolulu, Hawaii, August 19, 2020.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ James H. Ashford